          Case 1:20-cv-09137-JSR Document 43 Filed 01/22/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


STAFFORD BROUMAND, M.D.

                                   Petitioner,

           -against-

JEREMY JOSEPH; PATRICIA HAWKINS;
SEAN GABRIEL; LEIGH SLAUGHTER; and
JENNIFER A. GREENHALL,                                            Case No. 20-cv-9137 (JSR)

                                   Respondents.



RESPONDENT JEREMY JOSEPH'S SUPPEMENTAL REPLY BRIEF IN SUPPORT OF
OPPOSITION AND OBJECTIONS TO PETITION TO COMPEL COMPLIANCE WITH
                     ARBITRATOR'S SUBPOENA

       Respondent Jeremy Joseph ("Joseph"), appearing specially and without submitting to the

Court's jurisdiction in this matter, respectfully submits his Supplemental Reply Brief pursuant to

the Court's Order dated January 7, 2021, Dkt. No. 33 ("Order"), in connection with his Opposition

to Petitioner Stafford Broumand, M.D.'s ("Broumand's") Petition to Compel Compliance with

Arbitrator's Subpoena (the "Petition").

       Joseph submits the following response to Broumand's Supplemental Brief, Dkt. No. 37.

First, Broumand now admits that he cannot compel Joseph to testify before the arbitrator in New

York. Id. at § III. As a result, Broumand's Petition attempts to enforce an invalid subpoena seeking

to compel relief that Broumand recognizes he cannot obtain. See Dkt. No. 1-1 at pp 1-2 ["you are

hereby ordered to appear at an evidentiary hearing to be held at the office listed below" and listing

Petitioner's counsel's New York office as the place for appearance at an unspecified date and time].

Broumand now appears to seek to rewrite the subpoena by claiming that it requires testimony via




                                                  1
          Case 1:20-cv-09137-JSR Document 43 Filed 01/22/21 Page 2 of 3




videoconference, which it does not. And, as demonstrated in Joseph's supplemental brief and

below, even if it did, Broumand cannot compel Joseph's testimony via video conference.

        Second, and with respect to the issue of video testimony, Broumand fails to rebut Joseph's

showing that a non-party to an arbitration simply cannot be compelled to provide video testimony

under Section 7 of the Federal Arbitration Act. Instead, Broumand cites inapposite authority

regarding depositions in federal cases, which does not nothing to overcome the Eleventh Circuit's

clear holding in Managed Care that a "court may not enforce an arbitral summons for a witness to

appear via video conference." 939 F.3d at 1160.

        Overall, and based on the briefing, it is clear that Broumand is seeking to (a) enforce an

arbitral subpoena that, on its face, transgresses the geographical limit set forth in Rule 45(c) and

(b) rewrite the subpoena, albeit unsuccessfully, to try to compel video testimony that the Court

simply cannot order Joseph to provide. Accordingly, Joseph respectfully requests that the Court

deny the Petition in its entirety.

Dated: January 22, 2021                              Respectfully Submitted,

                                                     _/s/Steven A. Heath__________________
                                                     HEATH STEINBECK, LLP
                                                     Steven A. Heath (pro hac vice pending)
                                                     10675-B Santa Monica Blvd.
                                                     Los Angeles, CA 90025
                                                     Tel: (213) 335-6245
                                                     Fax: (213) 335-6246
                                                     saheath@heathsteinbeck.com

                                                     SHER TREMONTE, LLP
                                                     Justin M. Sher
                                                     90 Broad Street, 23rd Floor
                                                     New York, NY 10004
                                                     Tel: (212) 220-2600
                                                     Fax: (212) 202-4156
                                                     jsher@shertremonte.com

                                                     Attorneys for Jeremy Joseph



                                                 2
         Case 1:20-cv-09137-JSR Document 43 Filed 01/22/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

                  STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
       I am employed in the aforesaid county, State of California; I am over the age of 18 years
and not a party to the within action; my business address is Heath Steinbeck, LLP, 10675-B Santa
Monica Blvd, Los Angeles, CA 90025.

        On January 22, 2021, I served the RESPONDENT JEREMY JOSEPH'S
SUPPEMENTAL REPLY BRIEF IN SUPPORT OF OPPOSITION AND OBJECTIONS
TO PETITION TO COMPEL COMPLIANCE WITH ARBITRATOR'S SUBPOENA on the
interested parties in this action:

      (BY E-MAIL OR ELECTRONIC TRANSMISSION)
       The document was served on the following via The United States District Court – Southern
       District of Texas’s CM/ECF electronic transfer system which generates a Notice of
       Electronic Filing upon the parties, the assigned judge, and any registered user in the case:

       Kirsch & Niehaus, PLLC
       Emily Bab Kirsch, Esq.
       Paul R. Niehaus, Esq.
       150 East 58th Street, 22nd Floor
       New York, NY 10155
       Emily.Kirsch@kirschniehaus.com
       Paul.Niehaus@kirschniehaus.com
       Counsel for Petitioner Stafford Broumand

       The Law Office of Patrick Gaffney
       Patrick Gaffney, Esq.
       11 Broadway, Suite 715
       New York, New York 10004
       pgaffney@gafflaw.com
       Counsel for Respondent Sean Gabriel

       Sher Tremonte, LLP
       Justin M. Sher, Esq.
       90 Broad Street, 23rd Floor
       New York, New York 10004
       jsher@shertremonte.com
       Counsel for Respondent Jeremy Joseph

       I declare under penalty of perjury that the foregoing is true and correct. Executed on
January 22, 2021, here, at Los Angeles, California.

                                                                 /s/ Steven A. Heath




                                                3
